 

EXHIBIT 10.3

 

THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
OTHER SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

Date: May 31, 2013 Warrant No. GP-___

 

WARRANT FOR THE PURCHASE OF SHARES OF

 

COMMON STOCK OF GRANDPARENTS.COM, INC.

 

THIS IS TO CERTIFY that, for value received, ___________ and his successors and
assigns (individually and collectively, the “Holder”), is entitled to purchase,
subject to the terms and conditions hereinafter set forth, the Warrant Shares
(as defined below) of common stock, $0.01 par value per share (the “Common
Stock”) of GRANDPARENTS.COM, INC., a Delaware corporation (the “Company”), and
to receive certificates for the Common Stock so purchased. The exercise price of
this Warrant is $0.25 per share (the “Exercise Price”). This Warrant is being
issued in connection with that certain Amended and Restated Note Purchase
Agreement, dated as of May 31, 2013, by and between the Company and the Holder
(the “Purchase Agreement”). The term “Warrant Shares” shall mean One Million Two
Thousand and Eight Hundred (1,002,800) shares of the Company (subject to
adjustment as contemplated herein), provided that in the event that Holder’s
Note (as defined in the Purchase Agreement) is repaid in full or the Holder does
not convert Holder’s Note as contemplated in Section 2.3 of the Purchase
Agreement, the number of Warrant Shares shall be automatically reduced by fifty
percent (50%).

 

Exercise Period. This Warrant shall become exercisable by the Holder beginning
upon the date set forth above and ending at 5:00 p.m., New York, New York time,
five (5) years from the date of this Warrant (the “Exercise Period”). This
Warrant will terminate automatically and immediately upon the expiration of the
Exercise Period.

 

 

 

 

Exercise of Warrant; Cashless Exercise.

 

Exercise. This Warrant may be exercised, in whole or in part, at any time and
from time to time during the Exercise Period. Such exercise shall be
accomplished by tender to the Company of an amount equal to the Exercise Price
multiplied by the number of underlying shares being purchased (the “Purchase
Price”), either (i) in cash, by wire transfer or by certified check or bank
cashier’s check, payable to the order of the Company, or (ii) by surrendering
such number of shares of Common Stock received upon exercise of this Warrant
with an aggregate Fair Market Value (as defined below) equal to the Purchase
Price (as described in the following paragraph, a “Cashless Exercise”), together
with presentation and surrender to the Company of this Warrant with an executed
subscription agreement in substantially the form attached hereto as Exhibit A
(the “Subscription”). Upon receipt of the foregoing, the Company will deliver to
the Holder, as promptly as possible, a certificate or certificates representing
the shares of Common Stock so purchased, registered in the name of the Holder or
the Holder’s transferee (as permitted under Section 3 below). With respect to
any exercise of this Warrant, the Holder will for all purposes be deemed to have
become the holder of record of the number of shares of Common Stock purchased
hereunder on the date the Subscription has been properly executed and payment of
the Purchase Price have both been received by the Company (the “Exercise Date”),
irrespective of the date of delivery of the certificate evidencing such shares
of the Common Stock, except that, if the date of such receipt is a date on which
the stock transfer books of the Company are closed, such person will be deemed
to have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open. Fractional shares of
Common Stock will not be issued upon the exercise of this Warrant. In lieu of
any fractional shares that would have been issued but for the immediately
preceding sentence, the Holder will be entitled to receive cash equal to the
current market price of such fraction of a share of Common Stock on the trading
day immediately preceding the Exercise Date. In the event this Warrant is
exercised in part, the Company shall issue a new Warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”) to the Holder covering the aggregate number of shares of Common Stock
as to which this Warrant remains exercisable.

 

Cashless Exercise. If the Holder elects to conduct a Cashless Exercise, the
Company shall cause to be delivered to the Holder a certificate or certificates
representing the number of shares of Common Stock computed using the following
formula:

 

  X   =   Y (A-B)           A             Where:                         X   =  
the number of shares of Common Stock to be issued to Holder;               Y   =
  the portion of this Warrant (in number of shares of Common Stock) being
exercised by Holder (at the date of such calculation);               A   =   the
Fair Market Value (as defined below) of one share of  Common Stock on the
Exercise Date, calculated by taking the average Fair Market Value over the last
ten (10) trading days (not including the Exercise Date); and               B   =
  Warrant Price (as adjusted to the date of such calculation).

 

2

 

 

Definition of Fair Market Value. For purposes of this Warrant, “Fair Market
Value” shall mean: (i) if the principal trading market for such securities is a
national securities exchange or the Over-the-Counter Bulletin Board (or a
similar system then in use), the average of the last reported sales price on the
principal market for each of the ten (10) trading days immediately prior to such
Exercise Date; or (ii) if clause (i) is not applicable, and if bid and ask
prices for shares of Common Stock are reported by the principal trading market
or the Pink Sheets, the average of the average of the high bid and low ask
prices so reported for each of the ten (10) trading days immediately prior to
such Exercise Date. Notwithstanding the foregoing, if there is no last reported
sales price or bid and ask prices, as the case may be, for the day in question,
then Fair Market Value shall be determined as of the latest day prior to such
day for which such last reported sales price or bid and ask prices, as the case
may be, are available, unless such securities have not been traded on an
exchange or in the over-the-counter market for thirty (30) or more days
immediately prior to the day in question, in which case the Fair Market Price
shall be determined in good faith by, and reflected in a formal resolution of,
the board of directors of the Company.

 

Beneficial Ownership Restrictions. In no event shall the Holder be entitled to
exercise any portion of this Warrant if the number of shares of Common Stock to
be issued pursuant to such conversion or exercise, when aggregated with all
other shares of Common Stock owned by the Holder at such time, would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act, and the rules thereunder) in excess of 9.99% of the then
issued and outstanding shares of Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Company with sixty-one
(61) days notice (the "Waiver Notice") that the Holder would like to waive the
provisions of this paragraph with regard to any or all shares of Common Stock
issuable upon conversion or exercise of this Warrant, this paragraph shall be of
no force or effect with regard to those shares of Common Stock referenced in the
Waiver Notice.

 

Recording, Transferability, Exchange and Obligations to Issue Common Stock.

 

Registration of Warrant. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary from the transferee and transferor.

 

Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Exhibit B duly completed and
signed, to the Company at its address specified herein. As a condition to the
transfer, the Company may request a legal opinion as contemplated by the legend.
Upon any such registration or transfer, a New Warrant evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

Exchange of Warrant. This Warrant is exchangeable upon its surrender by the
Holder to the Company for one or more New Warrants of like tenor and date
representing the right to purchase the number of shares purchasable hereunder,
each of such New Warrant to represent the right to purchase such number of
shares as may be designated by the Holder at the time of such surrender (not to
exceed the aggregate number of shares underlying this Warrant).

 

3

 

 

Obligation to Deliver Common Stock. The Company’s obligations to issue and
deliver Common Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Common Stock. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

 

Adjustments to Exercise Price and Number of Shares Subject to Warrant. The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4. For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock).

 

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holder of this Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holder would have been issued
upon such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification. Such adjustment
shall be made successively whenever any event listed above shall occur.

 

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair Market Value per share of Common Stock on such record date, less the amount
of cash so to be distributed or the Fair Market Value (as determined in good
faith by, and reflected in a formal resolution of, the board of directors of the
Company) of the portion of the assets or evidences of indebtedness so to be
distributed, or of such subscription rights or warrants, applicable to one share
of Common Stock, and the denominator of which shall be the Fair Market Value per
share of Common Stock. Such adjustment shall be made successively whenever such
a record date is fixed; and in the event that such distribution is not so made,
the Exercise Price shall again be adjusted to be the Exercise Price which would
then be in effect if such record date had not been fixed.

 

4

 

 

Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment. All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.

 

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, thereafter the
number of such other shares so receivable upon exercise of this Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the shares of Common
Stock contained in this Section 4, and the other provisions of this Warrant
shall apply on like terms to any such other shares.

 

If, at any time while this Warrant is outstanding, (i) the Company effects any
merger or consolidation of the Company with or into another company, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another company or person) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then the Holder shall have the right thereafter to receive, upon exercise in
full of this Warrant, the same amount and kind of securities, cash or property
as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Common Stock then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Holder a New
Warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this Section 4(e) and shall insure that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

5

 

 

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.

 

Upon the occurrence of each adjustment pursuant to this Section 4, the Company
at its expense will promptly compute such adjustment in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Common Stock or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s Transfer Agent.

 

Registration Rights. This Warrant has not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Unless the Warrant Shares have
been registered as provided for in the Purchase Agreement and provided that a
registration statement covering such shares is then effective, when this Warrant
is exercised, the stock certificates shall bear the following legend unless the
Warrant Shares may be publicly sold under Rule 144(b)(1) of the Securities Act
(or successor rule) or registered under the Securities Act pursuant to an
effective registration statement filed with the Securities and Exchange
Commission (the “Commission”).

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered for sale or sold except pursuant to (i) an effective registration
statement under the Securities Act, or (ii) an opinion of counsel, if such
opinion and counsel shall be reasonably satisfactory to counsel to the issuer,
that an exemption from registration under the Securities Act is available.”

 

Reservation of Common Stock. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise in full of this Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4). The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.

 

Replacement of Warrant. If this Warrant is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and substitution for this Warrant, a
New Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity (which may include a surety bond), if requested. Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.

 

6

 

 

Charges, Taxes and Expenses. Issuance and delivery of certificates for shares of
Common Stock upon exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Common Stock or warrant in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Common Stock upon exercise
hereof.

 

Notices to Holder. In the event of (a) any fixing by the Company of a record
date with respect to the holders of any class of securities of the Company for
the purpose of determining which of such holders are entitled to dividends or
other distributions, or any rights to subscribe for, purchase or otherwise
acquire any shares of capital stock of any class or any other securities or
property, or to receive any other right, (b) any capital reorganization of the
Company, or reclassification or recapitalization of the capital stock of the
Company or any transfer of all or substantially all of the assets or business of
the Company to, or consolidation or merger of the Company with or into, any
other entity or person, or (c) any voluntary or involuntary dissolution or
winding up of the Company, then and in each such event the Company will give the
Holder a written notice specifying, as the case may be (i) the record date for
the purpose of such dividend, distribution, or right, and stating the amount and
character of such dividend, distribution, or right; or (ii) the date on which
any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, conveyance, dissolution, liquidation, or winding up is to
take place and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such capital stock or securities receivable upon the
exercise of this Warrant) shall be entitled to exchange their shares of Common
Stock (or such other stock securities) for securities or other property
deliverable upon such event. Any such notice shall be given at least ten (10)
days prior to the earliest date therein specified.

 

No Rights as a Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company, nor to any other
rights whatsoever except the rights herein set forth; provided, however, that
the Company shall not close any merger agreement in which it is not the
surviving entity, or sell all or substantially all of its assets unless the
Company shall have first provided the Holder with at least ten (10) days’ prior
written notice.

 

Additional Covenants of the Company.

 

If upon issuance of any shares for which this Warrant is exercisable the Common
Stock is listed for trading or trades on any national securities exchange, then
upon the issuance, the Company shall, at its expense, promptly obtain and
maintain the listing or qualifications for trading of such shares.

 

The Company shall comply with the reporting requirements of Section 13 of the
Exchange Act for so long as and to the extent that such requirements apply to
the Company.

 

7

 

 

The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant. Without limiting the generality of the foregoing, the Company (i) will
at all times reserve and keep available, solely for issuance and delivery upon
exercise of this Warrant, shares of Common Stock issuable from time to time upon
exercise of this Warrant, (ii) will not increase the par value of any shares of
Common Stock issuable upon exercise of this Warrant above the amount payable
therefor upon such exercise, and (c) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable stock.

 

Successors and Assigns. This Warrant shall be binding upon and inure to the
benefit of the Company, the Holder and their respective successors and permitted
assigns.

 

Severability. Every provision of this Warrant is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.

 

Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of choice of laws thereof.

 

Attorneys’ Fees. In any action or proceeding brought to enforce any provision of
this Warrant, the prevailing party shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and expenses and any other available
remedies.

 

Good Faith. The Company will at all times act in good faith assist in the
carrying out of all terms and obligations set forth in this Warrant, and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder.

 

*        *        *

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.

 

  GRANDPARENTS.COM, INC.       By:       Name: Steve Leber     Title:  Co-Chief
Executive Officer

 

[Signature Page to Common Stock Warrant]

 

 

 

 

Warrant

Exhibit A

 

SUBSCRIPTION FORM

 

The undersigned hereby irrevocably subscribes for _______ shares of the Common
Stock (the “Stock”) of Grandparents.com, Inc. (the “Company”) pursuant to and in
accordance with the terms and conditions of the attached Warrant No. __ (the
“Warrant”), and hereby makes payment of $_______ therefor by [tendering cash,
wire transferring or delivering a certified check or bank cashier’s check,
payable to the order of the Company] [surrendering _______ shares of Common
Stock received upon exercise of the Warrant, which shares have an aggregate fair
market value equal to such payment as required in Section 2 of the Warrant]. The
undersigned requests that a certificate for the Stock be issued in the name of
the undersigned and be delivered to the undersigned at the address stated below.
If the Stock is not all of the shares purchasable pursuant to the Warrant, the
undersigned requests that a new Warrant of like tenor for the balance of the
remaining shares purchasable thereunder be delivered to the undersigned at the
address stated below.

 

In connection with the issuance of the Stock, I hereby represent to the Company
that I am acquiring the Stock for my own account for investment and not with a
view to, or for resale in connection with, a distribution of the shares within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”).

 

I understand that if at this time the Stock has not been registered under the
Securities Act, I must hold such Stock indefinitely unless the Stock is
subsequently registered and qualified under the Securities Act or is exempt from
such registration and qualification. I shall make no transfer or disposition of
the Stock unless (a) such transfer or disposition can be made without
registration under the Securities Act by reason of a specific exemption from
such registration and such qualification, or (b) a registration statement has
been filed pursuant to the Securities Act and has been declared effective with
respect to such disposition. I agree that each certificate representing the
Stock delivered to me shall bear substantially the same as set forth on the
front page of the Warrant.

 

I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend. The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
an opinion of counsel (reasonably satisfactory to the Company) to the effect
that such legend may be removed.

 

Date:__________________________________   Signed: _____________________________
          Print Name:__________________________          
Address:_____________________________

 



 

 

 

Warrant

Exhibit B

 

ASSIGNMENT

 

For Value Received __________________ hereby sells, assigns and transfers to
_________________________ the Warrant No. __ attached hereto and the rights
represented thereby to purchase _________ shares of Common Stock in accordance
with the terms and conditions hereof, and does hereby irrevocably constitute and
appoint ___________________________ as attorney to transfer such Warrant on the
books of the Company with full power of substitution.

 

Dated: ____________________   Signed:   Please print or typewrite     Please
insert Social Security name and address of     or other Tax Identification
assignor:     Number of Assignor:         Dated: ____________________   Signed:
  Please print or typewrite     Please insert Social Security name and address
of     or other Tax Identification assignee:     Number of Assignee:

 



 

 

